Case 1:19-cv-00862-CFC-SRF Document 216 Filed 10/05/20 Page 1 of 2 PageID #: 6615




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


  10X GENOMICS, INC.,

                            Plaintiff,
                                                      C.A. No. 19-cv-862-CFC-SRF
              v.

  CELSEE, INC.,

                            Defendant.


                                         NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on October 2, 2020, a copy of: (i) Expert Report of Rahul

  Satija, PhD; (ii) Expert Report of Lior Pachter, PhD; and (iii) Expert Report of Sammy S.

  Datwani, PhD was served on the following as indicated:

  Via E-Mail                                       Via E-Mail
  Frederick L. Cottrell, III                       Daralyn J. Durie
  Jason J. Rawnsley                                Eugene Novikov
  Alexandra M. Ewing                               Eneda Hoxha
  RICHARDS, LAYTON&FINGER, P.A.                    DURIE TANGRI LLP
  920 North King Street                            ddurie@durietangri.com
  Wilmington, DE 19801                             enovikov@durietangri.com
  cottrell@rlf.com                                 ehoxha@durietangri.com
  rawnsley@rlf.com
  ewing@rlf.com                                    Attorneys for Plaintiff

  Attorneys for Plaintiff
Case 1:19-cv-00862-CFC-SRF Document 216 Filed 10/05/20 Page 2 of 2 PageID #: 6616




  Dated: October 5, 2020                 Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 N. Market St., 12th Floor
                                         Wilmington, DE 19801
                                         Tel: (302) 777-0300
                                         Fax: (302) 777-0301
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Barbara A. Fiacco (admitted pro hac vice)
                                         Jeremy A. Younkin (admitted pro hac vice)
                                         Brendan Jones (admitted pro hac vice)
                                         Emma S. Winer (admitted pro hac vice)
                                         Urszula Nowak (admitted pro hac vice)
                                         FOLEY HOAG LLP
                                         Seaport West
                                         155 Seaport Boulevard
                                         Boston, MA 02210
                                         (617) 832-1000
                                         bfiacco@foleyhoag.com
                                         jyounkin@foleyhoag.com
                                         bjones@foleyhoag.com
                                         ewiner@foleyhoag.com
                                         unowak@foleyhoag.com

                                         Attorneys for Defendant
